Citation Nr: 1229521	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1971, and from June 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2002.  In March 2004, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In a decision dated in January 2005, the Board denied service connection for a right shoulder disability and a neck disability.  In a Memorandum Decision dated in April 2007, the Court set aside the Board decision and remanded the matter for further development and readjudication.  Pursuant thereto, the appeal was remanded by the Board in February 2008 and again in August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the file does not show that the Court- and Board-ordered development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives). 

In its April 2007 decision, the Court found that the Board failed to attempt to make necessary attempts obtain potentially relevant service records of an incident in service which could confirm the Veteran's combat participation, and/or a right shoulder and neck injury.  

The Veteran testified at his Travel Board hearing that a Vietnamese had stolen a deuce-and-a-half (2 1/2 ton) truck filled with ammunition from the base camp.  In attempting to stop the theft, the Veteran testified that he jumped on the running board of the truck and tried to stop the driver, but was thrown off the truck while it was moving, and as he landed, he was rolled and tumbled around.  The Court noted that if this had involved a North Vietnamese, it could establish that the Veteran engaged in combat with the enemy, citing to VAOPGCPREC 12-99 (Oct 18, 1999), which held that combat included an "encounter" with a military foe.  Accordingly, the Board was directed to obtain any available verification of such incident.  

Accordingly, in the February 2008 Board remand, the RO was directed to obtain the unit records for the 615th Military Police Company for the time period between October 1970 to November 1971, to verify the Veteran's account of an in-service injury while trying to stop an attempt by the Vietnamese to steal an ammunition truck. 

The RO submitted a PIES request to the National Personnel Service Center in February 2008.  A reply of March 2008 noted that unit histories, specifically staff daily journals, after action reports and operational reports-lessons learned, are not maintained at Code 13.  The RO then submitted a request to the Defense Personnel Records Information Retrieval System (DPRIS).  However, the request limited the date of the incident to February 1971.  In a May 2010 response, it was noted that a review had been conducted of the unit history and the daily staff journals for the months of February, March and April 1971 and that the incident had not been documented during that time frame.  However, the time period for consideration is from October 1970 to November 1971.  

Accordingly, in August 2011, the Board again remanded the appeal for AOJ to request a review of the unit records for the 615th Military Police Company for the time period from October 1970 to January 1971 and from May 1971 to November 1971 to verify the Veteran's account of an in-service injury while trying to stop an attempt by the Vietnamese to steal an ammunition truck.  In a supplemental statement of the case dated in June 2012, the RO/AMC referred to a response from the NPRC received September 30, 2011, and stated, in the "Reasons and Bases" section, that the "Response received from the NPRC September 30, 2011, denotes that the allegation has been investigated with a search of the unit records for the 615th MP Company record and no remarks were located on the incident or the individual"  

The Board, however, is unable to locate any such NPRC response anywhere in the claims file.  The file contains a PIES request dated September 30, 2011, for service treatment records.  After an extensive, unsuccessful search for service treatment records (which are already located in the claims file), the AMC issued a formal finding of unavailability concerning service treatment records for his injury during October 1970 to January 1971, and from May 1971 to November 1971.  

A copy of an earlier response, dated in June 2010, to the May 2010 PIES request for records from March through May 1971, concerning unrelated events (pertaining to a PTSD claim no longer on appeal), was also printed September 30, 2011, but this was not relevant to the claimed stolen truck incident.  

In the meantime, the Veteran has provided some more details concerning this claimed incident.  In a June 2010 statement, the Veteran said that the individual was a North Vietnamese soldier, who had, from inside the base camp compound, attempted to steal a truck of ammunition; the Veteran pursued but had to jump off the truck during the encounter.  At his November 2010 VA examination, the Veteran said that the individual had been either a Vietcong or North Vietnamese, who had tried to steal an armored truck.  The Veteran jumped on the side of the truck and shot the thief.  The truck ran off the road, and the Veteran was thrown from the truck, injured his neck and shoulder.  While these accounts are not entirely consistent, the salient features which would be most likely to be verified are that an enemy soldier (Vietcong or North Vietnamese) infiltrated onto the Long Binh military base and stole, or tried to steal, a 2 1/2 ton (or other large truck) full of ammunition.  If verification of such an event is obtained, then the names of the personnel involved in the recovery or attempted recovery of the truck should be reviewed to see if the Veteran was involved.  

The Veteran has submitted a portion of an After Action Report from the 18th Military Police Brigade, concerning activities and events from November 1972 to March 1973.  While this referred to vehicle larcenies, it was thought that the subjects in the vast majority were "local nationals": there was no mention of ammunition having been stolen, or of hostile force involvement.  Moreover, according to information provided by the Veteran, the 18th MP Brigade commanded nearly all MP operations from the demilitarized zone to the Mekong Delta, and the report concerned all 18th MP Brigade activities.  Given these factors, the Board does not find the report sufficient to corroborate the Veteran's claimed involvement in trying to stop a 2 1/2 ton truck of ammunition from being stolen by a Vietcong or North Vietnamese soldier more than one year before the events covered by the report.  Therefore, this does not substitute for the requested remand development.

Accordingly, the case is REMANDED for the following action:

1.  Associate the NPRC response received September 30, 2011, described in the June 2012 SSOC as "denot[ing] that the allegation has been investigated with a search of the unit records for the 615th MP Company record and no remarks were located on the incident or the individual," with the claims file, if available.  If this is available, and shows that records for the periods from October 1970 to January 1971, and from May 1971 to November 1971, were searched, in compliance with the prior remand directives, skip to paragraph number 3.

2.  If sufficient searches have not been made to fully comply with the prior remands, contact DPRIS (or other appropriate records repository), and request verification as to whether Military Police (MP) records pertaining to Long Binh show that during the period from October 24, 1970, to November 28, 1971, an enemy soldier (North Vietnamese or Vietcong) gained access to the Long Binh Army base and stole, or attempted to steal, a 2 1/2 ton (or other large) truck full of ammunition.  To aid in this search, the Veteran, who states that he was involved in trying to stop the theft, was in the 615th MP Company, in the 95th MP Battalion, 89th MP Group, 18th MP Brigade.  Provide all available information concerning this incident, including names of personnel involved in the attempt to recover the vehicle.  All efforts to comply with the requested development must be clearly documented in the claim file. 

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


